DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jose et al. (US 10,925,093 B2; hereafter JOSE).

With respect to claim 1, JOSE discloses a method (Abstract, Title) comprising: 
col. 5, lines 25-45; col. 7, lines 5-30) corresponding to an active uplink bandwidth part of a serving cell is greater than a predetermined value (col. 5, lines 25-45; col. 7, lines 5-30) at a time in which the active uplink bandwidth part is a first bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55); and 
in response to determining that the channel parameter is greater than the predetermined value (col. 5, lines 25-45; col. 7, lines 5-30), autonomously switching the active uplink bandwidth part from the first uplink bandwidth part to a second uplink bandwidth part configured for the serving cell, wherein switching the active uplink bandwidth part comprises deactivating the first uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 2, JOSE further discloses wherein the channel parameter comprises a measure of listen before talk failures (col. 5, lines 25-45; col. 7, lines 5-30).

With respect to claim 3, JOSE further discloses wherein the predetermined value is configured by a network entity (col. 5, lines 25-45; col. 7, lines 5-30).

With respect to claim 4, JOSE further discloses comprising performing a random access procedure (col. 15, line 64 – col. 16, line 5) in response to autonomously switching the active uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 5, JOSE further discloses comprising receiving information enabling autonomous switching of the active uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).  

With respect to claim 6, JOSE further discloses further comprising autonomously suspending configured uplink grants (col. 15, line 64 – col. 16, line 5) corresponding to the active uplink bandwidth part of the serving cell in response to determining that the channel parameter is greater than the predetermined value  (col. 5, lines 25-45; col. 7, lines5-30).

With respect to claim 7, JOSE further discloses wherein autonomously suspending the configured uplink grants (col. 15, line 64 – col. 16, line 5) corresponding to the active uplink bandwidth part of the serving cell comprises suspending the configured uplink grants corresponding to the active uplink bandwidth part without receiving instructions from a network device indicating to suspend the configured uplink grants (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 8, JOSE further discloses wherein deactivating the first uplink bandwidth part comprises deactivating the first uplink bandwidth part without receiving instructions from a network device indicating to deactivate the first uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 9, JOSE further discloses wherein the first uplink bandwidth part and the second uplink bandwidth part correspond to an unlicensed cell (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).



With respect to claim 10, JOSE discloses 10. The method of claim 1, further comprising transmitting information indicating that the channel parameter corresponding to the active uplink bandwidth part of the serving cell is greater than the predetermined value.

With respect to claim 11, JOSE discloses 11. The method of claim 10, wherein the information is transmitted via a non-congested serving cell.

With respect to claim 12, JOSE discloses 12. The method of claim 10, wherein the information is transmitted via physical control signaling, medium access control signaling, or high layer signaling.


With respect to claim 13, JOSE discloses an apparatus (Abstract, Title; 1210 in FIG. 12) comprising:
a processor (column 10, lines 20-45) that:
determines that a channel parameter  (col. 5, lines 25-45; col. 7, lines 5-30) corresponding to an active uplink bandwidth part of a serving cell is greater than a predetermined value at a time in which the active uplink bandwidth part is a first bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55); and
in response to determining that the channel parameter is greater than the predetermined value (col. 5, lines 25-45; col. 7, lines 5-30), autonomously switches the active uplink bandwidth part from the first uplink bandwidth part to a second uplink bandwidth part configured for the serving cell, wherein switching the active uplink bandwidth part comprises deactivating the first uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 14, JOSE further discloses wherein the processor performs a random access procedure in response to autonomously switching the active uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 15, JOSE further discloses comprising a receiver that receives information enabling autonomous switching of the active uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 16, JOSE further discloses wherein the processor autonomously suspends configured uplink grants (col. 15, line 64 – col. 16, line 5) corresponding to the active uplink bandwidth part of the serving cell in response to determining that the channel parameter  (col. 5, lines 25-45; col. 7, lines5-30) is greater than the predetermined value (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).


With respect to claim 17, JOSE further discloses wherein the processor autonomously suspending the configured uplink grants (col. 15, line 64 – col. 16, line 5) corresponding to the active uplink bandwidth part of the serving cell comprises the processor suspending the configured uplink grants corresponding to the active uplink bandwidth part without receiving instructions from a network device indicating to suspend the configured uplink grants (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 18, JOSE further discloses wherein deactivating the first uplink bandwidth part comprises deactivating the first uplink bandwidth part without receiving instructions from a network device indicating to deactivate the first uplink bandwidth part (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 19, JOSE further discloses comprising a transmitter that transmits information indicating that the channel parameter  (col. 5, lines 25-45; col. 7, lines 5-30) corresponding to the active uplink bandwidth part of the serving cell is greater than the predetermined value (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

With respect to claim 20, JOSE further discloses wherein the information is transmitted via physical control signaling (col. 9, lines 30-40, see the RRC signaling), medium access control signaling, or high layer signaling (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JOSE in view of Lee et al. (US 2019/0037569 A1; hereafter LEE).

With respect to claim 10, JOSE does not disclose comprising transmitting information indicating that the channel parameter corresponding to the active uplink bandwidth part of the serving cell is greater than the predetermined value.

LEE discloses comprising transmitting information indicating that the channel parameter corresponding to the active uplink bandwidth part of the serving cell is greater than the predetermined value (paragraph [0196]).

LEE teaches the benefit of more optimized transmission and battery life by notifying serving cell of errors (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the notification as taught by LEE in the method and apparatus of JOSE to produce an expected result.

With respect to claim 11, JOSE does not disclose wherein the information is transmitted via a non-congested serving cell.

LEE discloses wherein the information is transmitted via a non-congested serving cell (paragraph [0196]).

LEE teaches the benefit of more optimized transmission and battery life by notifying serving cell of errors (paragraph [0005]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the notification as taught by LEE in the method and apparatus of JOSE to produce an expected result.

With respect to claim 12, JOSE further discloses wherein the information is transmitted via physical control signaling (col. 9, lines 30-40, see the RRC signaling), medium access control signaling, or high layer signaling (BWP 1, BWP 2, Four-steps in FIG. 11; col. 9, lines 18-55).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 29, 2021